Case 1:20-mj-05557-KMW Document 18 Filed 04/22/21 Page 1 of 3 PagelD: 47

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Karen M. Williams
Vv. : Mag. No, 20-05557 (KMW)
CARLOS A. MATCHETT : ORDER FOR A CONTINUANCE

This matter having come before the Court on the joint application of
Rachael A. Honig, Acting United States Attorney for the District of New Jersey
{by Gabriel J. Vidoni, Assistant United States Attorney}, and defendant Carlos A.
Matchett (by Maggie F. Moy, Assistant Federal Public Defender), for an order
granting a continuance of the proceedings in the above-captioned matter from
the date this Order is signed through June 14, 2021 to permit the defendant and
defense counsel additional time to consult, to provide the defense reasonable
time necessary for effective preparation in this matter, and to allow the parties
to discuss the matter and conduct plea negotiations in an effort to potentially
resolve the case before grand jury proceedings and trial; and the Court having
previously entered Standing Orders 20-02, 20-03, 20-09, 20-12, extensions of
Standing Order 20-12, and Standing Order 21-04, continuing this and all other
criminal matters in this district until June 1, 2021, in response to the national
emergency created by COVID-19; and the defendant being aware that he has the
right to have the matter submitted to a grand jury within 30 days of the date of

his arrest pursuant to Title 18, United States Code, Section 3161(b); and no prior

 

 
Case 1:20-mj-05557-KMW Document 18 Filed 04/22/21 Page 2 of 3 PagelD: 48

continuances having been entered; and the defendant, through his attorney,
having consented to the continuance; and for good and sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this action should be continued
for the following reasons:

(1) The defendant, through defense counsel, has requested additional
time to consult with counsel and for effective preparation in this matter, and the
parties have requested additional time to conduct discussions regarding a
potential plea, which would render any grand jury proceedings and any
subsequent trial of this matter unnecessary;

(2) In response to the national emergency created by COVID-19, the
Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-09, 20-
12, extensions of Standing Order 20-12, and Standing Order 21-04, which are
incorporated herein by reference;

(3} The failure to grant such a continuance would deny counsel for the
defendant the reasonable time necessary for effective preparation, taking into
account the exercise of due diligence;

(4) The defendant has consented to the aforementioned continuance;

(5) The grant of a continuance will likely conserve judicial resources;
and

(6) Pursuant to Title 18, United States Code, Section 3161(h)(7}, the
ends of justice served by granting the continuance outweigh the best interests of
the public and the defendant in a speedy trial.

2

 

 
Case 1:20-mj-05557-KMW Document 18 Filed 04/22/21 Page 3 of 3 PagelD: 49

Ve

WHEREFORE, it is on this) day of April, 2021;

ORDERED that this action be, and it hereby is, continued from the date
this Order is signed through June 14, 2021; and it is further

ORDERED that the period from the date this Order is signed through June

14, 2021 shall be excludable in computing time under the Speedy Trial Act of

Keats Lipo

. KAREN M, WILLIAMS
RON) States Magistrate Judge

1974,

Form and entry consented to:

/s/ Gabriel J. Vidoni Date: April 8, 2021

Gabriel J. Vidoni
Assistant United States Attorney

Jy Wy Date: 4/22/2021

Maggie F. Méy
Assistant Federal Public Defender
Counsel for Defendant Carlos A. Matchett

 

 

 
